DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I and species, claims 21-23, 28-29, and 40, without traverse in their reply dated 12/20/2021 is acknowledged. Claims 24-27, 30-39, and 41-48 were withdrawn. Claims 21-23, 28-29, and 40 are pending and considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/25/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The use of the terms HALOTAG® (page 2, 85, and 86), SNAP-TAG® (page 2), ISOLERATM (page 40), TURBOFECTTM (page 42), and SCIENTIFICTM (page 42), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the whole term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The disclosure is objected to because it contains references to claims (“This objective has been achieved by providing the novel cell penetrating fluorescent dyes with secondary alcohol functionalities according to claims 1-10, a method for preparing germa- and silaxanthones according to claim 11, conjugates comprising said dyes according to claim 15, as well as the applications of the disclosed novel fluorescent dyes according to claims 13 and 17 to 19” page 3).  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been allowed, said uncertainty leaves the specification indefinite.  The portions of the specification containing claim numbers should be edited to include the required text from the original claims and to remove the references to any claim numbers.  Appropriate correction is required. The applicant is reminded that no new matter should be added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 28-29, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, there are two limitations that have “X” requirements (page 4 line 4 and line 18), this renders the claim indefinite because it is unclear what is specifically required for the X groups. For examination purposes the examiner interprets that the “x” of line 18 is only limiting the X of formula CO2X (line 17).  For clarity the applicant can indicate the second X as X’.
	Dependent claims follow the same reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolmakov et al. (Chem. Eur. J. 2014, 20, 146 – 157).
Regarding claim 21, 22, and 23, Kolmakov describes a fluorescent dye of compounds of the general formulae selected from the group consisting of Ia, Ib, IIa, IIb, IIIa, IIIb, 4a and 4b below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(page 8: X is O, R1 and R2 are C1 alkyls, R3 and R4 are hydrogen/carboxylic group, R5 is H, R6 is H).
However Kolmakov is silent to (1) that all dyes represented by the formulae Ia, Ib, IIa, IIb, IIIa, IIIb contain at least one substituted 3-hydroxy-1,2,3,4-tetrahydroquinoline fragment (with an element CH2CH(OH)CH2-) incorporated into the structures of the formulae Ia, Ib, IIa, IIb, IIIa, IIIb and in the structural formula below, with an additional provision (2) for structures IIIa and IIIb that at least one of R6 , R9 , R10 or R11 is a hydroxyl group.
Kolmakov does describe 4-hydroxy (scheme 5) and “hydroxyl groups are advantageous with regard to cell permeability,” (page 152). This suggests motivation to optimize the location of the hydroxy group to achieve the best cell penetration.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to modify the structure of Kolmakov with 3-hydroxy as suggested by Kolmakov because this would allow for the optimal cell penetration.

Regarding claim 40, the combination describe above describes that at least one covalent chemical bond or at least one molecular complex to a chemical entity or substance selected from the group consisting of amine, thiol, carboxylic acid, aldehyde, alcohol, aromatic compound, heterocycle, selected from the group consisting of tetrazine, alkyne, selected and alkene including strained and bicyclic alkenes from the group consisting of trans-cyclooctene, cyclopropene and norbornene derivatives, organic azide, dye, amino acid, an amino acid residue coupled to any chemical entity, peptide, protein selected from the group consisting of enzymes, immunoglobulins, antibodies, single-domain antibodies, and carbohydrates including a carbohydrate residue attached to a protein, nucleic acid, toxin, lipid, virus, and a virus-like particle (page 11 “We chose the compounds 3c and 14-H (Table 1) for two color STED nanoscopy (Figure 5 and Figure S4 in the Supporting Information). To this end cellular structures were labeled using these dyes… The imaging results are illustrated in Figure 5 presenting images of the nuclear pore complex”).

Allowable Subject Matter
Claims 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reference Kolmakov et al. (Chem. Eur. J. 2014, 20, 146 – 157) describes the limitations of independent claim 21 and dependent claim 22, however fails to teach or suggest the specific structures of claims 28 and 29.
.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797